Title: The Committee of Secret Correspondence to William Bingham, 21 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Bingham, William


Sir
Philadelphia October 21st 1776
We send you herewith a copy of what we wrote you the 1st Inst. per the Sloop Independance Capt. Young and hope some of the articles that were to be forwarded to your Island or St. Eustatia by Monsr. Hortalez have arrived. In that case you will apply for, receive and Ship them by these opportunities of our Continental Cruizers, which are sent for that purpose, and also to bring back such woolen Goods as can be procured agreeable to the Orders of the Secret Committee.
You’l observe this goes by the Sachem Captain Robinson to Martinico, a Copy of it we send by the Armed Brigantine Andrea Doria Capt. Isaiah Robinson to St. Eustatia where he values on Mr. Samuel Curson Mercht., and if you have made application to the Governor there in consequence of our former letter, you must renew it now and give orders for some of the articles to be Remitted by the Andrea Doria, or the vessel that is to Sail under her Convoy, and we think you had best send us by every good conveyance both from St. Eustatia and Martinico a part of these Supplies. We are Sir Your obedient Servants
B FranklinRobt Morris
Wm Bingham Esqr.
 
Addressed: William Bingham Esquire / Martinico [In Morris’ hand:] To be forwarded or / carried by Capt Robison / R. Morris
Endorsed: Committee of S Correspondence, October 21st 1776
